



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2018 ONCA 143

DATE: 20180213

DOCKET: C64050

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Edward Hall

Appellant

Edward Hall, acting in person

Hannah Freeman, for the respondent

Danielle Robitaille, duty counsel

Heard: February 6, 2018

On appeal from the conviction entered on December 1, 2016
    and the sentence imposed on May 15, 2017 by Justice Laurie Lacelle of the Superior
    Court of Justice, sitting without a jury, with reasons reported at 2016 ONSC
    7418.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of offences relating
    to the stabbing of the victim.

[2]

The trial judge provided extensive and detailed
    reasons in which she rejected the appellants evidence, accepted the victims
    evidence, and then found the appellant guilty beyond a reasonable doubt.

[3]

We are not persuaded that the trial judge erred
    in the manner in which she dealt with evidence that the Crown relied upon to
    corroborate the victims evidence. In relation to the knife evidence, the trial
    judge was aware of the potential for contamination. She dealt with this
    evidence appropriately. Duty counsel concedes, quite rightly, that it was open
    to the trial judge to treat the Facebook evidence as corroborative of the
    victims account.

[4]

In all of the circumstances, the appeal is
    dismissed.


